DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a non-carbonated liquid” in lines 13-14.  It is unclear if this refers to “a liquid” recited in Claim 1, line 7, “a beverage liquid” recited in Claim 1, line 11, or to an entirely different liquid.
Claim 1 recites the limitation “not in a liquid” in line 15.  It is unclear if this refers to “a liquid” recited in Claim 1, line 7, “a beverage liquid” recited in Claim 1, line 11, or to an entirely different liquid.
Claim 1 recites the limitation “not in a liquid” in lines 17-18.  It is unclear if this refers to “a liquid” recited in Claim 1, line 7, “a beverage liquid” recited in Claim 1, line 11, or to an entirely different liquid.
Claim 14 recites the limitation “not in a liquid” in line 2.  It is unclear if this refers to “a liquid” recited in Claim 1, line 7, “a beverage liquid” recited in Claim 1, line 11, or to an entirely different liquid.
Claim 15 recites the limitation “not in a liquid” in lines 2-3.  It is unclear if this refers to “a liquid” recited in Claim 1, line 7, “a beverage liquid” recited in Claim 1, line 11, or to an entirely different liquid.
Clarification is required.
Claims 3, 5-10, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-10, 12-14, 16, 18-19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019).
Regarding Claim 1, Olmos discloses an ingredient pod (time released capsule 100) capable of making a beverage (‘495, Paragraph [0063]).  The pod (time released capsule 100) comprises a first layer (first layer 402) defining an outer surface of the pod, a second layer (second layer 404) disposed within the first layer (first layer 402) wherein the second layer (second layer 404) comprises a first beverage ingredient, a third layer (third layer 406) disposed within the second layer (second layer 404) wherein the third layer (third layer 406) comprises a second beverage ingredient (‘495, FIG. 4) (‘495, Paragraphs [0125]-[0128]).  The first beverage ingredient is a solid, liquid, or gel (‘495, Paragraph [0059]).  At least one of the first beverage ingredient and the second beverage ingredient is a solid (‘495, Paragraph [0026]).
Further regarding Claim 1, the limitations “wherein the first beverage ingredient and the second beverage ingredient are configured to release into a beverage liquid in response to immersion of the pod within the beverage liquid and wherein the first layer is configured to at least one of dissolve in a carbonated liquid and not in a non-carbonated liquid, dissolve in a liquid having a pH less than or equal to 7.0 and not in a Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Olmos discloses the first beverage ingredient and the second beverage ingredient being capable of releasing into a beverage liquid in response to immersion of the pod within the beverage liquid (‘495, Paragraph [0056]).  With respect to the limitations “wherein the first layer is configured to at least one of dissolve in a carbonated liquid and not in a carbonated liquid, dissolve in a liquid having a pH less than or equal to 7.0 and not in a liquid having a pH above 7.0, or dissolve in a liquid at any temperature greater than or equal to 170°F and not in a liquid having a temperature less than 170°F,” Olmos discloses the first layer (outer coating) resisting dissolution in water and dissolving rapidly in an acidic environment (‘495, Paragraph [0137]).  It is known in the art that water has a pH of 7.0 and water is neither acidic nor basic.  It is also known in the art that an acidic environment refers to an environment having a pH level of less than 7.0.  Therefore, Olmos teaches that the first layer (outer In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Furthermore, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseperable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP § 2112.01.II.).  The claims only define the first layer to define an outer surface of the pod.  Since the prior art teaches the first layer to define an outer surface of the pod, the first layer of the prior art must necessarily have the same properties as claimed.  Nevertheless, Olmos teaches the outer layer dissolving in an acidic environment, i.e. an environment in which the pH levels are less than 7.0, and resisting dissolution in water, i.e. an environment in which the pH level is 7.0.
Regarding Claim 3, Olmos discloses the first layer comprises a nutrient capable of being transferred to the second layer (‘495, Paragraph [0116]).
Regarding Claim 5, Olmos discloses the first layer (first layer 402) being a membrane, i.e. a thin pliable sheet of material forming a barrier or lining, capable of controlling the release of the second layer into the beverage liquid (‘495, Paragraph [0024]).
Regarding Claim 6, Olmos discloses the membrane being dissolvable in the beverage liquid (‘495, Paragraphs [0062]-[0063]).
Regarding Claim 7, Olmos discloses a fourth layer (inner body 120) disposed between the second layer (second layer 404) and the third layer (third layer 406) wherein the fourth layer (inner body 120) is a membrane capable of controlling the release of the third layer (third layer 406) into the beverage liquid (‘495, FIG. 4) (‘495, Paragraph [0067]).
Regarding Claim 8, Olmos discloses the fourth layer (inner body 120) comprising an edible and dissolvable gel (gelatin) (‘495, Paragraphs [0070] and [0082]).
Regarding Claim 9, Olmos discloses the second layer (second layer 404) and the third layer (third layer 406) both being capable of dissolving in water to form a beverage (‘495, Paragraph [0163]).
Regarding Claim 10, Olmos shows the second layer (second layer 404) being disposed outside of the third layer (third layer 406) (‘495, FIG. 4).  Since the ingredient pod would be placed within the beverage liquid such that the exterior of the ingredient pod initially contacts the beverage liquid, the second layer that is disposed outside of the third layer would necessarily dissolve before said third layer when placed into a beverage liquid to form a beverage.
Regarding Claim 12, Olmos discloses a fifth layer (inner body 110) comprising a third beverage ingredient (‘495, FIG. 4) (‘495, Paragraphs [0060] and [0067]).  The third beverage ingredient comprises a liquid (‘495, Paragraph [0075]).
Regarding Claim 13, Olmos discloses the first beverage ingredient being a solid that dissolves in the beverage liquid to form a beverage (‘495, Paragraphs [0026] and [0059]).
Regarding Claim 14, the limitations “wherein the first layer is configured to dissolve in a liquid having a pH less than or equal to 7.0 and not in a liquid having a pH above 7.0” are limitations with respect to the properties of the first layer.  The claims require the first layer to define an outer surface of the pod, which is shown in FIG. 4 of Olmos.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Furthermore, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseperable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP § 2112.01.II.).  The claims only define the first layer to define an outer surface of the pod.  Since the prior art teaches the first layer to define an outer surface of the pod, the first layer of the prior art must necessarily have the same properties as claimed.  Nevertheless, Olmos discloses the first layer (outer coating) resisting dissolution in water and dissolving rapidly in an acidic environment (‘495, Paragraph [0137]).  It is known in the art that water has a pH of 7.0 and water is neither acidic nor basic.  It is also known in the art that an acidic environment refers to an environment having a pH level of less than 7.0.  Therefore, Olmos teaches that the first layer (outer coating) is 
Regarding Claim 16, Olmos discloses the first layer (first layer 402) forming a plurality of chambers, i.e. the first layer (first layer 402) surrounds the chamber enclosed by second layer 404 and the first layer also surrounds the chamber enclosed by inner bodies 120, 140.  The second layer (second layer 404) and the third layer (third layer 406) are disposed in one of the chambers (‘495, FIG. 4).
 Regarding Claim 18, Olmos discloses the beverage liquid comprising water or juice (‘495, Paragraph [0056]).
Regarding Claim 19, Olmos discloses an ingredient pod (timed release capsule 100) capable of making a beverage (‘495, Paragraph [0076]).  The pod (timed release capsule 100) comprises a first chamber (chamber enclosed by outer coating 144) comprising a first beverage ingredient and a second chamber (chamber enclosed by inner coating 143) disposed adjacent to the first chamber (chamber enclosed by outer coating 144) wherein the second chamber (chamber enclosed by inner coating 143) comprises a second beverage ingredient (‘495, Paragraph [0022]).  A first membrane (outer coating 144) defines the first chamber and a second membrane (inner coating 143) defines the second chamber (‘495, Paragraph [0071]) wherein the first membrane (outer coating 144) and the second membrane (inner coating 143) are each formed of an edible and dissolvable gel (gelatin) (‘495, FIG. 1) (‘495, Paragraph [0082]).  Olmos discloses the first membrane (outer coating 144) being continuous with the second membrane (inner coating 143).  The first membrane (outer coating 144) is continuous with the second membrane (inner coating 143) (‘495, FIG. 1).
Regarding Claim 24, Olmos discloses at least one of the first membrane and the second membrane comprising a nutrient (‘495, Paragraphs [0086], [0095], and [0116]).  The nutrient is capable of transferring to the first beverage ingredient or the second beverage ingredient through contact with the first membrane or the second membrane (‘495, Paragraph [0103]).
Regarding Claim 22, Olmos discloses the first chamber (chamber enclosed by outer coating 144 of inner body 140) comprising a third beverage ingredient (chamber enclosed by outer coating 144 of inner body 140 holds additional flavors) not mixed with the first beverage ingredient or the second beverage ingredient (‘495, FIG. 1) (‘495, Paragraph [0067]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) as applied to claim 1 above in view of Vandecruys et al. US 2006/0078609 and Scranton et al. US 5,739,210.
Regarding Claim 2, Olmos discloses the pod to be a packaged pod (‘495, Paragraph [0164]).
 Olmos is silent regarding a membrane being removably disposed exterior to the first layer such that the membrane covers the first layer.
Vandecruys et al. discloses a capsule casing used for capsules that dissolve in the mouth or stomach wherein a membrane (protective coating) is applied to the product (‘609, Paragraph [0597]).
Both Olmos and Vandecruys et al. are directed towards the same field of endeavor of edible capsules.  It would have been obvious to one of ordinary skill in the 
Further regarding Claim 2, Olmos modified with Vandecruys et al. is silent regarding the membrane being removable.
Scranton et al. discloses polymeric emulsifiers being used to stabilize oil droplets in food applications (‘210, Column 1, lines 19-26).  Scranton et al. also discloses that removable coatings and applications for consumer product controlled release or delivery agents was known in the art (‘210, Column 7, lines 50-58).
Both Olmos and Scranton et al. are directed towards the same field of endeavor of consumer product controlled release products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the membrane of the pod of Olmos modified with Vandecruys et al. to be removable since Scranton et al. teaches that removable layers in controlled release consumer products was known in the art at the time of the invention.  Furthermore, if it were considered desirable for any reason to obtain access to the interior layers to which the membrane is applied, it would be obvious to make the membrane removable for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) as applied to claim 3 above in view of Scranton et al. US 5,739,210.
Regarding Claim 4, Olmos is silent regarding the first layer being removable.
Scranton et al. discloses polymeric emulsifiers being used to stabilize oil droplets in food applications (‘210, Column 1, lines 19-26).  Scranton et al. also discloses that removable coatings and applications for consumer product controlled release or delivery agents was known in the art (‘210, Column 7, lines 50-58).
Both Olmos and Scranton et al. are directed towards the same field of endeavor of consumer product controlled release products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first layer of the pod of Olmos to be removable since Scranton et al. teaches that removable layers in controlled release consumer products was known in the art at the time of the invention.  Furthermore, if it were considered desirable for any reason to obtain access to the interior layers to which the first layer is applied, it would be obvious to make the first layer removable for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) as applied to claim 7 above in view of Berge et al. US 2013/0108696 and Chen et al. US 6,083,582.
Regarding Claim 11, Olmos discloses the matrix material held within the capsule shell can be a solid, liquid, paste, gel, or powder (‘495, Paragraphs [0057]-[0059]).  Although Olmos does not explicitly state that the first and third layers comprise a gel and the fourth layer comprises a solid, it would have been obvious to one of ordinary skill in the art at the time of the invention to make whichever desired layer to be a gel or a solid since the selection of a known material based on its suitability for its intended prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Olmos teaches that gels and solids were known compositional states used for layers of a timed release food capsule.
Further regarding Claim 11, Olmos is silent regarding the second layer comprising a concentrate and the first and third layers both being biodegradable.
Berge et al. discloses a food gelatin capsule comprising at least one coating and made from a concentrate (‘696, Paragraphs [0010]-[0011]).
Both Olmos and Berge et al. are directed towards the same field of endeavor of food capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the second layer with a concentrate since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Berge et al. teaches that concentrates were known compositional states used for a timed release food capsule.
Further regarding Claim 11, Olmos modified with Berge et al. is silent regarding the first and third layers being biodegradable.
Chen et al. discloses edible films and coatings for multilayered films for food packaging (‘582, Column 4, lines 27-53) wherein an edible article has a biodegradable layer (‘582, Column 10, lines 1-9).
Both Olmos and Chen et al. are directed towards the same field of endeavor of controlled release capsules (‘582, Column 4, Table 1) and edible articles comprising multiple layers and coatings.  It would have been obvious to one of ordinary skill in the prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Chen et al. teaches that biodegradable polymers were known materials used for a timed release capsules and edible articles.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) as applied to claim 1 above in view of Penhasi US 2016/0081940 and Singer US 2016/0143338.
Regarding Claim 15, the limitations “the first layer is configured to dissolve in a liquid at any temperature greater than or equal to 170°F and not in a liquid having a temperature less than 170°F” are limitations with respect to the properties of the first layer.  The claims require the first layer to define an outer surface of the pod, which is shown in FIG. 4 of Olmos.  The claims do not specify the particular material(s) from which the first layer is made.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Furthermore, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseperable.  Therefore, if the prior art teaches the identical chemical .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) as applied to claim 16 above in view of Vandecruys et al. US 2006/0078609, Scranton et al. US 5,739,210, and Chen et al. US 6,083,582.
Regarding Claim 17, Olmos is silent regarding a membrane surrounding the plurality of chambers wherein the membrane comprises a removable and biodegradable film.
Vandecruys et al. discloses a capsule casing used for capsules that dissolve in the mouth or stomach wherein a membrane (protective coating) is applied to the product (‘609, Paragraph [0597]).
Both Olmos and Vandecruys et al. are directed towards the same field of endeavor of edible capsules.  It would have been obvious to one of ordinary skill in the 
Further regarding Claim 17, Olmos modified with Vandecruys et al. is silent regarding the membrane being a removable and biodegradable film.
Scranton et al. discloses polymeric emulsifiers being used to stabilize oil droplets in food applications (‘210, Column 1, lines 19-26).  Scranton et al. also discloses that removable coatings and applications for consumer product controlled release or delivery agents was known in the art (‘210, Column 7, lines 50-58).
Both Olmos and Scranton et al. are directed towards the same field of endeavor of consumer product controlled release products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the membrane of the pod of Olmos modified with Vandecruys et al. to be removable since Scranton et al. teaches that removable layers in controlled release consumer products was known in the art at the time of the invention.  Furthermore, if it were considered desirable for any reason to obtain access to the interior layers to which the membrane is applied, it would be obvious to make the membrane removable for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Further regarding Claim 17, Olmos modified with Vandecruys et al. and Scranton et al. is silent regarding the membrane being a biodegradable film.
Chen et al. discloses edible films and coatings for multilayered films for food packaging (‘582, Column 4, lines 27-53) wherein an edible article has a biodegradable layer (‘582, Column 10, lines 1-9).
Both Olmos and Chen et al. are directed towards the same field of endeavor of controlled release capsules (‘582, Column 4, Table 1) and edible articles comprising multiple layers and coatings.  It would have been obvious to one of ordinary skill in the art at the time of the invention to make the membrane of Olmos modified with Vandecruys et al. and Scranton et al. out of biodegradable materials since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Chen et al. teaches that biodegradable polymers were known materials used for a timed release capsules and edible articles.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) as applied to claim 19 above in view of Berge et al. US 2013/0108696.
Regarding Claim 23, Olmos discloses the matrix being a solid, liquid, paste, gel, or powder (‘495, Paragraphs [0026] and [0059]).  Although Olmos does not explicitly state that the second beverage in particular is a solid, it would have been obvious to one of ordinary skill in the art at the time of the invention to make whichever desired beverage ingredient to be a solid since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Olmos teaches that solids were known compositional states used for a timed release food capsule.
Olmos is silent regarding the first beverage ingredient being a concentrate.
Berge et al. discloses a food gelatin capsule comprising a concentrate (‘696, Paragraphs [0010]-[0011])
Both Olmos and Berge et al. are directed towards the same field of endeavor of food capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the first beverage ingredient out of a concentrate since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Berge et al. teaches that concentrates were known compositional states used for a timed release food capsule.

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 6-8 of the Remarks that Olmos does not disclose or suggest dissolving when one of three conditions occur wherein the three conditions are being in contact with a carbonated liquid and not a non-carbonated liquid, a liquid having a pH less than or equal to 7.0 and not in a liquid having a pH above 7.0, and a liquid at any temperature greater than or equal to 170°F and not in al liquid having a temperature less than 170°F.
Examiner notes that all three conditions do not need to be met in Claim 1 by virtue of the phrase “at least one of.”  The prior art only need to read on one of the conditions in Claim 1.  Olmos discloses the first layer (outer coating) resisting dissolution in water and dissolving rapidly in an acidic environment (‘495, Paragraph In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Furthermore, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseperable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP § 2112.01.II.).  The claims only define the first layer to define an outer surface of the pod.  Since the prior art teaches the first layer to define an outer surface of the pod, the first layer of the prior art must necessarily have the same properties as claimed.  Nevertheless, Olmos teaches the outer layer dissolving in an acidic environment, i.e. an environment in which the pH levels are less than 7.0, and resisting dissolution in water, i.e. an environment in which the pH level is 7.0 and would suggest that the outer layer does not dissolve in pH levels above 7.0.
Applicant argues on Pages 7-8 of the Remarks that the resistance to dissolution in water is important because Olmos discloses pharmaceuticals that are exposed to liquid and processed at a later time period and contends that by not dissolving in water Olmos discloses that pharmaceuticals increase the efficacy of the compound.  Applicant 
Examiner maintains that Olmos discloses the first layer (outer coating) resisting dissolution in water and dissolving rapidly in an acidic environment (‘495, Paragraph [0137]).  It is known in the art that water has a pH of 7.0 and water is neither acidic nor basic.  It is also known in the art that an acidic environment refers to an environment having a pH level of less than 7.0.  Therefore, Olmos teaches that the first layer (outer coating) is configured to dissolve in a liquid having a pH less than or equal to 7.0 and not in a liquid having a pH above 7.0.  Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Furthermore, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseperable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP § 2112.01.II.).  The claims only define the first layer to define an outer surface of the pod.  Since the prior art teaches the first layer to define an outer surface of the pod, the first layer of the prior art must necessarily have the same properties as claimed.  Nevertheless, Olmos teaches the outer layer dissolving in an acidic environment, i.e. an environment in which the pH levels are less than 7.0, and resisting dissolution in water, i.e. an environment in which the pH level is 7.0 and would 
Applicant argues on Page 8 of the Remarks that the limitations following the phrase “configured to” are not intended use but are functional language that is permissible and should be given patentable weight.
Examiner argues that the limitations following the phrase “configured to” are intended use limitations and only need to be capable of being performed by the prior art.  Olmos discloses the first layer (outer coating) resisting dissolution in water and dissolving rapidly in an acidic environment (‘495, Paragraph [0137]).  It is known in the art that water has a pH of 7.0 and water is neither acidic nor basic.  It is also known in the art that an acidic environment refers to an environment having a pH level of less than 7.0.  Therefore, Olmos teaches that the first layer (outer coating) is configured to dissolve in a liquid having a pH less than or equal to 7.0 and not in a liquid having a pH above 7.0.  Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Furthermore, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseperable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP § 2112.01.II.).  The claims only define the first layer to define an outer surface of the pod.  Since the prior art teaches the first layer to define an outer surface of the pod, 
Applicant argues on Pages 9-10 of the Remarks that being able to dissolve at temperatures greater than or equal to 170°F in not the same as dissolving only when exposed to a liquid at a temperature greater than or equal to 170°F and contends that Penhasi discloses dissolution at temperatures below 170°F and contends that there is no reason to change Olmos’ outer layer to be soluble instead of insoluble at 158°F and has not told why one skilled in the art would modify Penhasi to begin dissolution at 170°F instead of 158°F.
Examiner initially notes that Singer is also being relied upon to teach these limitations in view of the amendments.  Penhasi discloses it was known and conventional in the art to construct a multilayered edible composition having an outer layer that starts to become soluble at hot temperatures such as 70°C (‘940, Paragraph [0009]), which converts to about 158°F.  Although the disclosure of Penhasi does not explicitly disclose the outer layer becoming soluble at the claimed temperature range of greater than or equal to 170°F, one of ordinary skill in the art would expect the outer layer of the multilayered edible composition of Penhasi to be capable of dissolving when exposed to higher temperatures than those disclosed.  Additionally, Singer discloses a multilayered edible capsule (‘338, Paragraph [0050]) dissolvable in hot water wherein a 
Applicant argues on Pages 11-13 of the Remarks with respect to Claim 19 that reference 144 in FIG. 1 is not a coating but an inner material and that there is no corresponding outer coating 144 in the figures and that inner coating 143 and outer coating 144 are not continuous and that there is not  point at which inner coating 143 and outer coating 144 are continuous with one another.  Applicant continues that none of layer 142, layer 143, or inner material 144 are continuous in that they do not form an 
Examiner maintains that FIG. 1 of Olmos broadly reads on the claimed limitation of Claim 19 of the first membrane being continuous with the second membrane.  FIG. 1 of Olmos broadly teaches the first membrane being continuous with the second membrane in view of the definition of “continuous” to mean “forming an unbroken whole without interruption” since the coatings 143 and 144 are adjacent to and contact each other without interruption.  The term “continuous” does not require one of the coatings to completely enclose the other coating without interruption.  The coatings 143 and 144 are continuous with one another since they contact each other without interruption.  Furthermore, each individual coating 143 and 144 in FIG. 1 of Olmos represents individual chambers, i.e. the space within each separate coating 143 and 144.  Additionally, reference sign 144 broadly reads on the claimed coating since the term “coating” means “a layer covering something.”  Therefore, this argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuisz et al. US 2006/0039958 discloses a multilayered edible food film comprising a water soluble polydextrose polymer that serves as a solubility enhancer to .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792